Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-20-00489-CV

                             IN THE INTEREST OF Z.F.S., a Child

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01446
                      Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED February 17, 2021.


                                                   _____________________________
                                                   Beth Watkins, Justice